Citation Nr: 1228656	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1977 to January 2003.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, inter alia, granted service connection for eczema and assigned an initial noncompensable rating, effective February 1, 2003.  As set forth above, the appellant's claim is in the jurisdiction of the RO in Los Angeles, California.  

In September 2007, the appellant testified at a Board hearing at the RO.  In March 2008 and December 2010, the Board remanded the matter for additional evidentiary development.  

In its March 2008 remand, the Board noted that the appellant had raised a claim of service connection for Helicobacter pylori which the RO had failed to adjudicate.  The record currently available to the Board contains no indication that the RO has, as yet, adjudicated this claim.  Thus, the claim of service connection for H. pylori is again referred to the RO for appropriate action.  


FINDINGS OF FACT

Since the award of service connection, the appellant's service-connected eczema has been shown to be manifested by intermittent episodes involving the trunk and extremities, totaling less than 20 percent of his total body or exposed area, and requiring no more than topical steroid therapy.  At no time has his service-connected eczema been shown to involve 20 percent or more of his total body or exposed area, nor does it require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more yearly.



CONCLUSION OF LAW

The criteria for an initial 10 percent rating for eczema have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

With respect to VA's notice obligations, because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record in this case does not show, nor does the appellant or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  

The Board also notes that at a prehearing conference held in connection with the September 2007 Board hearing, and during the hearing itself, the undersigned Veterans Law Judge discussed the issue on appeal with the appellant and his representative as well as the evidence needed to prevail in his claim.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative evidenced a full understanding of all matters discussed.

With respect to VA's duty to assist, the Board finds that no further action is necessary prior to further appellate consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's service treatment records are on file, as are post-service clinical records showing that the appellant continues to receive treatment for eczema.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

Here, the Board notes that January 2009, in response to the RO's request for information, the appellant provided a VA Form 21-4142, Authorization and Consent to Release Information to VA, indicating that he had received treatment from the Branch Health Clinic at the Naval Air Weapons Station, China Lake, California, from 2005 to 2008.  The record shows that the RO requested records from this facility in February 2009, but received no response.  Inexplicably, the RO made no further attempts to obtain these records.  

VA's duty to assist requires making as many requests as are necessary to obtain relevant records from a Federal department or agency, including the service department, until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  In this case, although the RO failed to provide the required assistance to the appellant, the Board finds that delaying consideration of this longstanding appeal for an additional attempt to obtain them would serve no useful purpose.  As set forth in more detail below, the Board has considered the appellant's competent and credible description of his eczema outbreaks as well as the treatment he has received therefor.  After such consideration, the Board has awarded an initial 10 percent disability rating, the rating sought by the appellant in this appeal.  Thus, delaying consideration of the claim for an additional attempt to obtain these post-service clinical records would only serve to delay this matter without benefit to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The appellant has also been afforded VA medical examinations in connection with his claims, most recently in March 2011.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the examinations are adequate.  The opinions were provided by a qualified medical professionals and were predicated on a full reading of all available records.  The examiner also provided specific reference to the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The appellant has not challenged the adequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.


Background

The appellant's service treatment records document a history of episodic skin rashes.  In August 2000, the appellant was referred to the dermatology clinic in connection with an outbreak of a rash on his back.  On evaluation, he reported a history of a similar episodic, itching rash for the past ten years, usually affecting his legs, back and arms.  He indicated that he had used topical corticosteroids with some relief.  The assessment was acute contact dermatitis.  Subsequent patch testing confirmed allergic dermatitis resulting from formaldehyde and other chemicals noted to present in many clothes and other products.  

During a clinic visit in January 2002, the appellant was noted to have a history of allergic dermatitis for which he had been prescribed a very powerful steroid cream, Temovate 0.05%, which he used sparingly.  The appellant was given a refill of the medication, his first refill in over a year.  Examination showed urticarial erythematous patches over the appellant's back.  The impressions included dermatological documented allergic dermatitis.  

At his October 2002 military retirement medical examination, the appellant was noted to have a history of intermittent dysidrotic eczema on the hands, feet, and back, which had been treated with steroid cream, used sparingly.  

In March 2003, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a skin condition.

In connection with his claim, the appellant underwent VA medical examination in September 2003 at which he reported a history of a skin condition manifested by monthly outbreaks of oozing, itching, crusting lesions.  He denied functional impairment or lost time from work as a result of his symptoms.  Examination showed a faint circular skin lesion on the left posterior aspect of the scapula, measuring 5 centimeters in radius.  Also observed was a 2 centimeter lesion on the right lateral ankle.  The lesions were non-ulcerated with no induration, inflexibility or limitation of motion.  There was no underlying tissue loss or disfigurement nor was there crusting or exfoliation.  There was minimal hyperpigmentation.  The examiner indicated that the appellant's skin disease was not associated with any systemic disease.  The examiner indicated that the eczema lesions affected less than one percent of the non sun-exposed areas of the appellant's body and .5 percent of his whole body.  The diagnosis was chronic eczema.  

In a January 2004 rating decision, the RO, inter alia, granted service connection for chronic eczema and assigned an initial zero percent rating, effective February 1, 2003.  

The appellant appealed the determination, arguing that a higher rating was warranted.  In a December 2004 statement, the appellant indicated that his chronic eczema flared at various times throughout the year.  He indicated that he was currently experiencing a flare-up in which his eczema lesions had spread across his upper back and halfway down both of his upper arms.  The appellant also indicated that over the course of his military career, he had experienced episodic lesions on many other body parts, including his feet, ankles, legs, thighs, back, arms and scrotum.  

Post-service clinical records show that during the appellant's annual physical in November 2003, no abnormalities of the skin were observed.  His medication list was negative for notations of eczema prescriptions.  Subsequent clinical records show that during an evaluation in December 2004, the appellant reported a history of eczema.  Physical examination showed that his skin was normal.  Again, his medication list did not include a prescription for eczema or dermatitis.  

In June and July 2005, the appellant was seen in connection with nummular eczema on multiple body parts, including his back and feet.  He was prescribed Lidex cream.  In May 2006, the appellant reported a history of severe eczema, including recurrent scaling patches on his back, abdomen, and upper arms.  Examination showed no systemic symptoms.  There was a lesion on the dorsum of the left hand, approximately .5 by .6 centimeters, with a erythematous base and thickened superficial epithelium and scale.  Also noted were several other lesions, approximately three in number and measuring .3 by .3 centimeters, on the dorsal left forearm.  There were multiple patches on the back.  The diagnoses included nummular eczematous dermatitis.  The examiner noted that the appellant's dermatitis was a chronic process and required the use of multiple treatments with Lidex .5% cream, as well as the use of Cordran tape.  The appellant was also instructed to continue to use Lac-Hydrin lotion for the remaining parts of his body and to follow-up with additional concerns.  The appellant's medication list included Flurandrenolide tape and Fluocinonide cream, a topical glucocorticoid steroid.  

In a May 2006 statement, the appellant indicated that he continued to use the same steroid cream he had been prescribed during service to keep his eczema outbreaks under control.  Additionally, he indicated that in February 2005, he had been given Cordran tape to help control outbreaks on trouble areas such as his knuckles and feet.  

During his September 2007 Board hearing, the appellant testified that he experienced episodic lesions on various body parts, including his back, shoulders, elbows, and feet.  He indicated that he used a strong steroid cream as needed.  More recently, he had used a steroid enhanced tape as needed.  He indicated that when he did experience an outbreak of his rash, it lasted from six to eight months.  

At the hearing, the appellant provided color photographs depicting his service-connected eczema during a flare-up in late 2006.  The photographs depict several eczema patches on the appellant's upper back, shoulders, and feet.

The appellant again underwent VA skin examination in February 2010.  He indicated that since 1978, he had experienced episodic outbreaks of eczema.  He indicated that these rashes typically occurred on his chest, back, arms, hands, scrotum, buttocks, leg, ankles and feet.  He indicated that his rashes broke out three to six times yearly.  He characterized the rashes as itching, dry skin, and fissuring.  He denied systemic symptoms.  The appellant indicated that he had been prescribed Cordran tape and fluocinonide cream for control of his symptoms which he used two to three times weekly.  Examination showed that less than 5 percent of the appellant's total body area and exposed areas were affected by his eczema.  Current examination showed a .5 centimeter area of excoriation and fissuring on the dorsal mid right fifth finger.  The diagnosis was chronic eczema, currently in remission with minor eruption mid interphalangeal joint, right fifth finger.  The examiner indicated that the appellant's skin condition had no impact on his ability to work.  In that regard, the examiner noted that the appellant denied missing any days from work because of his skin disorder.  

In an April 2010 statement, the appellant indicated that it was his belief that based on his use of steroid cream and Cordran tape multiple times yearly to keep his eczema outbreaks under control, he met the criteria for an initial 10 percent disability rating.  

At a VA skin examination in December 2010, the appellant again reported a history of episodic outbreaks of eczema since 1978 occurring on his chest, back, arms, hands, scrotum, buttocks, leg, ankles and feet.  He indicated that his rashes broke out three to six times yearly.  He characterized the rashes as itching, dry skin, and fissuring.  He denied systemic symptoms.  The appellant indicated that he continued to use Cordran tape and fluocinonide cream for control of his symptoms which he used two to three times weekly.  Examination showed that less than 5 percent of the appellant's total body area and exposed areas were affected by his eczema.  Current examination showed a 1 by 1 centimeter scaly, erythematous eruption of the dorsal proximal left fourth digit.  The appellant reported that he had just finished treatment on his right 5th digit and left and right knuckles.  The diagnosis was chronic eczema, currently on the left ring finger.  

In a December 2011 addendum to the examination report, the examiner indicated that he had reviewed the photographs provided by the appellant.  He noted that the photographs displayed an erythematous raised dermatitis with slight scaling of the back.  The photographs of the appellant's feet showed oval, irregular shaped excoriated, scaly erythematous lesions on the dorsal proximal right and lateral left feet.  The examiner noted that during his examination of the appellant in February 2010, he had reported periodic outbreaks of dermatitis on his chest, back, arms, hands, scrotum, buttocks, legs, ankles, and feet, but that at the time of the examination in February 2010, he had only exhibited a minor eruption on the left ring finger.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Eczema is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  Under those criteria, a noncompensable rating is assigned where less than five percent of the entire body or less than five percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  

A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or the condition required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent evaluation is assigned.  Id.

Here, the Board notes that during the pendency of this appeal, VA amended the rating criteria for evaluating disabilities of the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amended criteria, however, are applicable only to claims received on or after October 23, 2008, or in cases where a claimant has requested review under the amended rating criteria.  In this case, the appellant's claim was received in March 2003 and neither he nor his representative requested review under the amended rating criteria.  Thus, the rating criteria in effect prior to October 23, 2008, are applicable.


Analysis

Applying the criteria set forth above to the facts in this case, and affording the appellant the benefit of the doubt, the Board finds that his service-connected eczema has been shown to be manifested by symptoms which more nearly approximate the requirements for a 10 percent disability since the effective date of the award of service connection.  

Although VA examinations conducted in September 2003, February 2010, and December 2010 showed that less than five percent of the appellant's total body or exposed area was affected, he has credibly testified to somewhat more widespread involvement during flare-ups.  He has also provided color photographs of his eczema during a flare-up and these photographs appear to indicate that at least five percent of his body is affected during flare-ups.  Additionally, the Board notes that the appellant has reported the use of topical steroid cream since service for control of his eczema outbreaks.  Considering these factors, and affording the appellant the benefit of the doubt, the Board finds that the criteria for an initial 10 percent rating have been met.  

A rating in excess of 10 percent, however, is not warranted for any point during the appeal.  Indeed, the appellant does not contend otherwise.  The most probative evidence shows that the appellant's eczema does not affected 20 percent or more of his total body or exposed area is; nor does his eczema require systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more yearly.  Under these circumstances, an initial rating in excess of 10 percent is not warranted.  Indeed, the appellant has not contended otherwise.  

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected eczema is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no objective evidence of record demonstrating that the appellant's service-connected disability markedly interferes with his employment, beyond that contemplated by the rating schedule.  Indeed, the appellant reports that he has lost no time from work due to his eczema.  Likewise, there is no evidence of record showing that he has been frequently hospitalized due to this disability.  Indeed, it does not appear that he has been hospitalized for this disability at all since his separation from service.  Consequently, the Board finds that no further action on this matter is warranted.

The Board has also considered the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable as a result of his service-connected eczema and the appellant has not contended otherwise.  Rather, the record shows that he is employed full-time and has lost no time from work as a result of his eczema.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.

For the reasons and bases discussed above, the Board finds that an initial 10 percent disability rating for eczema is warranted.  The preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the appellant's service-connected eczema.  To this extent, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

An initial 10 percent disability rating for eczema is granted, subject to the laws and regulations governing the payment of monetary benefits.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


